DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-8, 11, 14, 17-21, and 71 in the reply filed on June 21, 2022 is acknowledged.  Claims 22, 35, 44, and 72 have been withdrawn.  Claims 1-8, 11, 14, 17-21, and 71 are currently pending and under examination.
	
This application claims the benefit of priority to U.S. Provisional Application No. 62/505696, filed on May 12, 2017.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 17-21, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locke et al. (IDS; US 2014/0277454, Published 2014).
With regard to claim 1, Locke et al. teach a substrate for transplanting a tissue micrograft, the substrate comprising a first surface and a second surface; a bioresorbable material; and an adhesive; wherein the substrate is configured to receive the tissue micrograft and be positioned at a recipient site (Abs.; claims 1, 3, 9, 39; Para. 23; Fig. 7-9).  The adhesive is present at a coating weight of 15 g/m2 to 70 g/m2 (Para. 62).  As applicant has not provided a specific definition for the term “about” (see Spec., Para. 78), 15 g/m2 to 70 g/m2 is deemed to be encompassed within about 1% to about 20% by weight of the substrate.
With regard to claims 5 and 6, Locke et al. teach that the tissue micrograft comprises skin tissue, including a blister micrograft, which is microdomes (Para. 42).
With regard to claim 17, it is noted that the current invention is a substrate for transplanting a tissue micrograft.  As Locke et al. teach the substrate as claimed, comprising the components as claimed, the substrate of Locke et al. would necessarily be capable of being placed in a tissue micrograft-harvesting device comprising a base-plate having a plurality of apertures, and wherein the substrate is capable of covering the plurality of apertures of the base plate when the substrate is positioned with respect to the tissue micrograft-harvesting device.
With regard to claims 18 and 19, Locke et al. teach that the substrate comprises a plurality of pores extending between the first and second surfaces of the substrate, where the average cross-sectional dimension ranges from about 0.1 nanometer to about 1 millimeter (Para. 15).  As applicant has not provided a specific definition for the term “about” (see Spec., Para. 78), about 0.1 nanometer to about 1 millimeter is deemed to be encompassed within about 0.1 millimeters to about 2 millimeters. 
With regard to claims 20 and 71, as Locke et al. teach the substrate as claimed, comprising the components as claimed, and as the substrate cannot be separated from its properties, the substrate of Locke et al. would necessarily exhibit protease-modulating activity, including protease-modulating activity for MMP-2 and/or MMP-9.
With regard to claim 21, Locke et al. teach that the substrate can be transparent (Para. 55).


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al., and further in view of Cullen et al. (US 2006/0159732; Published 2006). 
	The teachings of Locke et al. as applied to claim 1 have been set forth above.  
With regard to claims 2-4, 7, 8, and 11, Locke et al. further teach that the bioresorbable material includes cellulose and collagen (Para. 74).  Locke et al. do not teach that the substrate further comprises a plasticiser, including glycerol, wherein the bioresorbable material is formed from a composition comprising from about 0.5 microliters of glycerol to about 4 microliters of glycerol per 50 grams of the composition; or that the cellulose is oxidized regenerated cellulose (ORC), including from about 40% to about 50% of the ORC by weight.  
	Cullen et al. teach a wound dressing comprising a solid bioabsorbable substrate, where the substrate may comprise collagen and oxidized regenerated cellulose (ORC), including a mixture of collagen and ORC (Abs.; Para. 26).  The wound dressing material further comprises a plasticiser, including glycerol present in amounts including 0-40%, 0-25%, and up to 20% (Para. 46).  As applicant has not provided a specific definition for the term “about” (see Spec., Para. 78), 0-40%, 0-25%, and up to 20% are deemed to be encompassed within about 0.5 microliters of glycerol to about 4 microliters of glycerol per 50 grams of the composition.
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Locke et al. and Cullen et al., because both teach dressings that may be applied to skin for the purpose of healing.  The use of oxidized regenerated cellulose as the cellulose with collagen in wound dressing is known in the art as taught by Cullen et al.  The use of ORC as the cellulose with collagen in the method of Locke et al. amounts to the simple substitution of one type of cellulose for another, and would have been expected to predictably and successfully provide bioresorbable material as desired.  Additionally, the use of a plasticiser, including glycerol in a wound dressing material is known in the art as taught by Cullen et al.  The further inclusion of glycerol as taught by Cullen et al., in the method of Locke et al. would have been expected to predictably and successfully provide for additional wound healing properties for the substrate.  


Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al., and further in view of Martin et al. (US 2018/0243480; Published 2018, priority to 2015). 
	The teachings of Locke et al. as applied to claim 1 have been set forth above.  
With regard to claim 14, Locke et al. further teach that the bioresorbable material includes cellulose and collagen (Para. 74).  Locke et al. do not teach that the substrate comprises from about 8% to about 16% glucose by weight.
Martin et al. teach a hydrogel composite composition for healing soft tissue defects, including of the skin (Abs.; Para. 164).  The composition included thickening agents, including collagen, cellulose, and glucose (Para. 158).  While an amount of glucose is not specifically taught, it would have been routine for an ordinary artisan to determine the appropriate amount of glucose necessary to provide a composition effective for the desired end use.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of glucose in the composition, including from about 8% to about 16% glucose by weight, to result in a composition effective for the desired end use.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Locke et al. and Martin et al., because both teach dressings that may be applied to skin for the purpose of healing.  The use of glucose as a thickener in a skin healing composition is known in the art as taught by Martin et al.  The use of glucose in place of cellulose and/or collagen in the method of Locke et al. amounts to the simple substitution of one type of thickener for another, and would have been expected to predictably and successfully provide bioresorbable material as desired.  

Conclusion

	No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653